Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on12/16/2019, and 12/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-10 and 14-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (US PG Pub 2011/0001400).
As to independent claim 1, Chiba et al. teaches an electric motor, comprising: a motor housing (3); a mounting flange (PH) extending radially from the motor housing (3), the mounting flange (PH) configured for attachment to a mounting case (11); and an oil passageway (54) in the mounting flange (PH), the oil passageway (54) configured for fluid connection to a tube internal (5) to the mounting case (11) that is configured to carry oil as shown in figure 1.  
As to claim 2/1, Chiba et al. teaches wherein the oil passageway (54) is configured to direct oil to motor components that are internal to the motor housing (11) as shown in figure 1.  
As to claim 4/1, Chiba et al. teaches the claimed limitation as wherein the oil passageway is configured for fluid connection to the tube (5) via a wall of the mounting case (11) as shown in figure 1.  
As to claim 5/1, Chiba et al. teaches wherein the mounting flange (PH) is configured for external attachment to the mounting case (11) as shown in figure 1.  
As to independent claims 6, Chiba et al. teaches a lubrication system, comprising: a mounting case (11); a tube internal (5) to the mounting case (11),12PATENT Docket No. 19-0748-73123 the tube (5) configured to carry oil; and an electric motor, comprising: a motor housing (3); a mounting flange (PH) extending radially from the motor housing (3); and an oil passageway in the mounting flange (PH), the mounting flange (PH) being mounted to the mounting case (11) to provide a fluid connection between the oil passageway and the tube (5) as shown in figure 1.  
As to claim 7/6, Chiba et al. teaches wherein the tube (5) is in a fixed position relative to the mounting case (11) as shown in figure 1.  
As to claim 9/6, Chiba et al. teaches wherein a sole interface between the oil passageway (54) and the tube (5) is a passageway through a wall of the mounting case (11) as shown in figure 1.  
As to claim 10/6, Chiba et al. teaches wherein the tube (5) is connected to an inlet of a passageway through a wall of the mounting case (3), and the oil passageway (54) is connected to an outlet of the passageway (53) as shown in figure 1.  
As to independent claim 14, Chiba et al. teaches a method, comprising: aligning an inlet (11a) of an oil passageway in a mounting flange (PH) of an electric motor to an outlet (53) of a tube (5) internal to a mounting case (3) , the tube (5) being configured to carry oil; and mounting the mounting flange (PH) to the mounting case (11), according to the alignment, to thereby provide a fluid connection between the oil passageway and the tube (5) as shown in figure 1.  
As to claim 15/14, Chiba et al. teaches wherein the mounting flange includes a plurality of apertures associated with mounting hardware, and wherein the inlet of the oil passageway is located in the mounting flange between a first aperture and a second aperture of the plurality of apertures.  
As to claim 17/14, Chiba et al. teaches wherein the mounting flange (PH) is mounted external to the mounting case (11) as shown in figure 1.  
As to claim 18/14, Chiba et al. teaches wherein aligning the inlet (11a) of the oil passageway to the outlet (53) of the tube (5) comprises: aligning the inlet of the oil passageway with an outlet of a passageway through a wall of the mounting case (11), wherein an inlet of the passageway is connected to the outlet of the tube (5) as shown in figure 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US PG Pub 2011/0001400) as applied in claims 1  and 14 above, and further in view of Iund et al. (US PG Pub 2014/0009016).
As to claim 3/1, Chiba et al. teaches the claimed limitation as discussed above except wherein the oil passageway is an internal bore of the mounting flange.
However Iund et al. teaches wherein the oil passageway (74) is an internal bore of the mounting flange (66) as shown in figure 2, for the advantageous benefit of providing greater cooling efficiency of electric generator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chiba et al. by using the oil passageway is an internal bore of the mounting flange, as taught by Iund et al., to provide providing greater cooling efficiency of electric generator.
As to claim 15/14, Chiba et al. teaches the claimed limitation as discussed above except wherein the mounting flange includes a plurality of apertures associated with mounting hardware, and wherein the inlet of the oil passageway is located in the mounting flange between a first aperture and a second aperture of the plurality of apertures.  
However Iund et al. teaches the mounting flange (66) includes a plurality of apertures (82) associated with mounting hardware, and wherein the inlet of the oil passageway is located in the mounting flange (66) between a first aperture and a second aperture of the plurality of apertures as shown in figure 2, for the advantageous benefit of providing greater cooling efficiency of electric generator.
.
Claim(s) 8, 11, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US PG Pub 2011/0001400) as applied in claims 6 and 14 above, and further in view of Yamamoto et al. (JP2016168956).
As to claim 8/6, and 16/14, Chiba et al. teaches the claimed limitation as discussed above except wherein the tube is rigid.  
Yamamoto et al. teaches the tube (7) is rigid as shown in figure 1, for the advantageous benefit of providing cooling on the two motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chiba et al. by using wherein the tube is rigid, as taught by Yamamoto, to provide cooling on the two motor.
As to claims 11/6 and 19/14, Chiba et al. teaches a motor housing (3); a mounting flange (PH) and the oil passageway is an oil passageway as shown in figure 1, But Chiba et al. teaches the claimed limitation as discussed except wherein the electric motor is a first electric motor, the motor housing is a first motor housing, the mounting flange is a first mounting flange, and wherein the lubrication system further comprises a second electric motor, comprising: 13PATENT Docket No. 19-0748-73123a second motor housing; a second 
Yamamoto teaches wherein the electric motor is a first electric motor (see figure 1, motor left side) , the motor housing is a first motor housing (3L), the mounting flange (3BL) is a first mounting flange, and wherein the lubrication system further comprises a second electric motor, comprising: 13PATENT Docket No. 19-0748-73123a second motor housing (3R); a second mounting flange (3BR) extending radially from the second motor housing (3R) as shown in figure 1, for the advantageous benefit of providing cooling on the two motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chiba et al. by using wherein the electric motor is a first electric motor, the motor housing is a first motor housing, the mounting flange is a first mounting flange, and wherein the lubrication system further comprises a second electric motor, comprising: 13PATENT Docket No. 19-0748-73123a second motor housing; a second mounting flange extending radially from the second motor housing; and a second oil passageway in the second mounting flange, as taught by Yamamoto, to provide cooling on the two motor.
As to claim 12/11, Chiba et al. in view of Yamamoto et al. teaches the claimed limitation as discussed above wherein the tube is a first tube, and wherein the second mounting flange is mounted to the mounting case to provide a fluid connection between the oil second passageway and a second tube.
Yamamoto et al. teaches wherein the tube is a first tube (7), and wherein the second mounting flange (3BR) is mounted to the mounting case (3R) to provide a fluid 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chiba et al. by using wherein the tube is a first tube, and wherein the second mounting flange is mounted to the mounting case to provide a fluid connection between the oil second passageway and a second tube, as taught by Yamamoto et al., to provide cooling on the two motor.
Allowable Subject Matter
Claim 13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note Claim 1 depend claim 12 and claim 20 depend on claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        December 3, 2021